Exhibit 10.3

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 23, 2017 and
effective as of March 1, 2017 (the “Effective Date”), between News Corporation,
a Delaware corporation (the “Company”), with offices at 1211 Avenue of the
Americas, New York, NY 10036, and Susan Panuccio, residing at the address that
is on file with the Company (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Executive is currently employed as the Chief Financial Officer of
News Corp Australia pursuant to an employment agreement between News Corp
Australia, a wholly owned subsidiary of the Company, and the Executive, dated as
of September 4, 2013 (the “Prior Agreement”); and

WHEREAS, the Company and the Executive wish to set forth the terms and
conditions of the Executive’s employment.

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter contained, the parties hereto agree as follows:

1. Duties.

(a) The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company for the Term (as hereinafter defined). During the Term,
the Executive shall: (i) have the title and the duties of Chief Financial
Officer of the Company; and (ii) report directly to the Chief Executive Officer
of the Company.

(b) If the Executive is elected as a member of the board of directors or an
officer of the Company or any subsidiaries or affiliates, the Executive agrees
to serve in such capacity or capacities without additional compensation.

(c) During the Term the Executive shall devote substantially all of the
Executive’s business time and attention and give the Executive’s best efforts
and skill to furthering the business and interests of the Company and to the
performance of executive duties consistent with the Executive’s position as
Chief Financial Officer of the Company and the terms of this Agreement.

2. Term. “Term” as used herein shall mean the period from the Effective Date
through June 30, 2020; provided, however, if the Term is terminated earlier in
accordance with this Agreement, the Term shall mean the period from the
Effective Date through the effective date of such earlier termination. The Term
shall be terminated earlier only in accordance with Sections 8 and 9. Not later
than six (6) months prior to the end of the Term, the parties hereto shall begin
discussions to determine whether they are interested in continuing the
employment of the Executive after the Term, and if so, they shall enter into
good faith negotiations with respect to such continuing employment



--------------------------------------------------------------------------------

Following the completion of the Term, except to the extent set forth in this
Agreement, (i) the provisions of this Agreement will automatically expire and
(ii) in the absence of a new written employment contract signed by both the
Executive and an authorized representative of the Company, any continued
employment with the Company will be at will, of no fixed term and may be
terminated (with at least ten (10) business days’ prior written notice) at any
time by either the Executive or the Company for any or no reason.

3. Location. The Executive shall be based and essentially render services in the
New York City metropolitan area at the principal office maintained by the
Company in such area. The Executive will travel as reasonably required to
perform the Executive’s functions hereunder.

4. Compensation.

(a) Base Salary. As compensation for the Executive’s services, the Executive
shall receive a base salary at an annual rate of not less than $ 1,100,000 (the
“Base Salary”) to be paid in the same manner as other senior executives of the
Company are paid (which shall be no less frequently than monthly).

(b) Annual Bonus. Beginning with the Fiscal Year 2018 which ends June 30, 2018,
the Executive will be eligible to receive an annual bonus (the “Annual Bonus”)
with a target (the “Annual Bonus Target”) of not less than $1,100,000. The
actual payout of the Annual Bonus will be calculated based upon the metrics and
targets established and approved by the Compensation Committee. Any Annual Bonus
granted shall be paid in cash at the same time as other senior executives of the
Company are paid, and in all events no later than March 15 of the calendar year
following the calendar year in which the applicable fiscal year ends.

(c) Long-Term Incentive. The Executive shall also be entitled to receive an
annual award under the Company’s 2013 Long-Term Incentive Plan, as amended and
restated, or any other Company performance-based long-term equity-based
incentive program (the “Plan”), in accordance with the terms and conditions of
the Plan, that has a target value of not less than $1,100,000 beginning with the
fiscal 2018-2020 awards granted in the August 2017 cycle (the “Equity Bonus”).
The Equity Bonus shall be in a form and subject to terms and conditions,
including claw-back provisions, determined by the Company and consistent with
those of equity awards to comparable senior executives of the Company.

5. Other Benefits. The Executive shall be entitled to the following benefits
(collectively, the “Benefits”):

(a) The Executive shall be entitled to participate in all of the following
incentive or benefit plans or arrangements presently in effect or hereafter
adopted by the Company or its applicable affiliates and to such other
perquisites as are applicable to other senior executives of the Company of equal
rank, including, but not limited to, any profit-sharing, pension, group medical,
dental, disability and life insurance or other similar benefit plans.

(b) The Executive shall be entitled to six (6) weeks of paid vacation annually,
subject to the terms of the Company’s vacation policy. All accrued vacation days
should be used in the year in which they are earned as the Company does not
allow carryover of unused vacation days or provide for a cash payout in respect
of such days upon a termination of employment.

 

2



--------------------------------------------------------------------------------

(c) The Company will provide to the Executive an Executive Relocation support
package including Company-provided services to assist the Executive with
relocation of the Executive and her family from Australia to New York, as well
as a one-time cash payment of $50,000 for relocation support and provide
temporary housing for 11 months.

6. Business Expenses. During the Term, the Company shall pay, or reimburse the
Executive for, all expenses reasonably and necessarily incurred by the Executive
in connection with the Executive’s performance of the Executive’s duties
hereunder. Such business expenses shall be reimbursed as provided in
Section 23(f).

7. Confidentiality; Restriction on Competition.

(a) The Executive shall hold all of the Company’s Confidential Information (as
hereinafter defined) in strictest confidence, and will not, directly or
indirectly, take, publish, use or disclose any of the Company’s Confidential
Information at any time after the termination of the Executive’s employment, for
any reason, except as may be required by law, provided that upon learning of any
such legal requirement, the Executive shall promptly provide the Company with
written notice to the Company of any such legal requirement in enough time for
it to try to obtain an appropriate protective order or other remedy. For
purposes of this Agreement, the phrase “Confidential Information” means personal
information regarding past and present executives of the Company and its
affiliates, including their family members, all trade secrets and information on
costs, pricing, and materials, supplier information, customer lists and customer
information, vendor lists and vendor information, employee lists and employee
information, market share reports, customer contract terms and rates, account
management, financial information, audit information, research, development,
marketing plans, promotion plans, and/or compilations of information that was
disclosed to or acquired by the Executive during or in the course of the
Executive’s employment that relates to the business of the Company and is not
generally available to the public or generally known in the Company’s industry.

(b) Confidential Information does not include that information which the
Executive can affirmatively prove by clear and convincing evidence: (i) is, at
the time of disclosure, in the public domain other than as a result of
disclosure (whether by act or omission) by the Executive or by other persons to
whom the Executive has disclosed such information; (ii) was available to the
Executive without an obligation of confidentiality prior to the Executive’s
employment with the Company; (iii) is independently developed by the Executive
having had no access to any Confidential Information and without the use of any
such information; or (iv) becomes available to the Executive without an
obligation of confidentiality from a source, other than the Company, having the
legal right to disclose such information.

(c) All papers, books, records, files, proposals or other documents, and all
computer software, software applications, files, data bases, and the like
relating to the business and affairs of the Company or which contain
Confidential Information, whether prepared by the Executive or otherwise coming
into the Executive’s possession, shall remain the exclusive property of the
Company and shall not be removed from its premises except as necessary for the
performance of the Executive’s responsibilities and in furtherance of the
interests of the Company. Upon the termination of the Executive’s employment for
any reason, the Executive

 

3



--------------------------------------------------------------------------------

will immediately surrender and turn over to the Company any property of the
Company which the Executive may have in the Executive’s possession, custody or
control, no matter where located, and whether in electronic, paper or other
format, including but not limited to, records, files, drawings, documents,
models, disks, computers and other equipment, and the Executive shall not keep
any copies or portions thereof, including any material contained on the
Executive’s personal computer which is currently located at the Executive’s
residence, if any, including any files the Executive may have saved or
downloaded from the Company’s computer system.

(d) While the Executive is employed by the Company and after the Executive’s
employment terminates for whatever reason, the Executive agrees not to publicly
criticize the Company, its corporate affiliates, or subsidiaries, and their
respective officers, directors, shareholders or employees and agree further not
to speak of the Company, its parent, affiliates, officers, shareholders or
employees in an unflattering way (other than truthful testimony under oath).

(e) In order to protect the Company’s goodwill with its clients, vendors and
employees, during the Term and for one (1) year following termination of the
Executive’s employment for any reason, the Executive shall not, directly or
indirectly, either personally or on behalf of any other entity (whether as a
director, stockholder, owner, partner, consultant, principal, employee, agent or
otherwise), engage in any of the following conduct: (a) canvass, solicit or
accept any business on behalf of any of the Company’s competitors from any
business or organization that had interacted with the Company during the last
three (3) years of the Executive’s employment; (b) solicit or recruit for
employment, hire, employ, attempt to employ, or engage or attempt to engage as a
contractor or consultant any individual employed by the Company or its
affiliates, or entice or suggest to such individual to terminate his or her
employment with the Company; or (c) take any action which is intended, or would
reasonably be expected to, adversely affect the Company, its subsidiaries, or
their respective businesses, reputation, or relationship with their clients,
business partners or vendors.

(f) During the Term, the Executive shall not engage, and shall not solicit any
employees of the Company or its affiliates to engage, in any other commercial
activities that may in any way interfere with the performance of the Executive’s
duties or responsibilities to the Company. During the Term and for one (1) year
following termination of the Executive’s employment for any reason, the
Executive shall have no interest, directly or indirectly, in any business or
prospective business (whether conducted by a natural person, partnership,
corporation or other entity) whose products, services or activities materially
compete or seek to compete, in whole or in part, with business conducted by the
Company (a “Competing Business”) and the Executive shall perform no services for
any person, partnership, corporation or other entity engaged in any such
business. The foregoing does not prohibit the Executive’s ownership of less than
one percent (1%) of the outstanding common stock of a company whose shares are
publicly traded.

(g) The Executive shall at all times be subject to, comply with and carry out
such rules, regulations, policies, directions and restrictions applicable to the
Company’s employees generally as the Company may from time to time establish,
including, without limitation, News Corporation’s Standards of Business Conduct,
Electronic Communications

 

4



--------------------------------------------------------------------------------

Policy and Claw-back Policies, as well as those imposed by law. The Executive
acknowledges that the Executive has received copies of such policies, and has
reviewed, understands and will comply with such policies.

(h) The Executive acknowledges that the relationship between the Executive and
the Company is exclusively that of employer and employee and that the Company’s
obligations to the Executive are exclusively contractual in nature. The Company
shall be the sole owner of all the fruits and proceeds of the Executive’s
services hereunder, including, but not limited to, all ideas, concepts, formats,
suggestions, developments, arrangements, designs, packages, programs, promotions
and other intellectual properties which the Executive may create in connection
with and during the Term, free and clear of any claims by the Executive (or
anyone claiming under the Executive) of any kind or character whatsoever (other
than the Executive’s right to compensation hereunder). The Executive shall, at
the request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title and interest in or to any such properties.

(i) The Company shall have the right to use the Executive’s name, biography and
likeness in connection with its business, including in advertising its products
and services, and may grant this right to others, but not for use as a direct
endorsement.

8. Termination by the Company. The Executive’s employment hereunder may be
terminated by the Company without any breach of this Agreement only under the
following circumstances:

(a) The Executive’s employment hereunder shall terminate upon the Executive’s
death.

(b) If, as a result of the Executive’s incapacity and disability due to physical
or mental illness, the Executive shall have been absent from the Executive’s
duties hereunder for a period of seven (7) months during the Term and is unable
to provide the Company with a note from the Executive’s treating physician that
provides for a definite and reasonable return to work date, the Company may
terminate the Executive’s employment hereunder.

(c) The Company may terminate the Executive’s employment hereunder for “cause”
(as hereinafter defined). For purposes of this Agreement, “cause” shall mean:
(i) the Executive is convicted of, or pleads guilty or nolo contendere to, a
felony or crime involving moral turpitude; (ii) the Executive engages in conduct
that constitutes willful neglect or willful misconduct in carrying out the
Executive’s duties under this Agreement, and such breach remains uncured
following fifteen (15) days prior written notice given by the Company to the
Executive specifying such breach, provided such breach is capable of being
cured; (iii) the Executive has breached any material representation, warranty,
covenant or term of this Agreement, including among other things, a breach of
written Company policy, and such breach remains uncured following twenty-one
(21) days’ prior written notice specifying such breach given by the Company to
the Executive, provided such breach is capable of being cured; (iv) the
Executive’s act of fraud or dishonesty in the performance of the Executive’s job
duties; (v) the Executive intentionally engages in conduct which impacts
negatively and materially on the

 

5



--------------------------------------------------------------------------------

reputation or image of the Company, its affiliates or any of their respective
products; and/or (vi) the Executive’s use of or addiction to illegal drugs.

(d) The Company may terminate the Executive’s employment other than for cause,
death or disability, subject to Section 10(d).

(e) Any termination of the Executive’s employment by the Company (other than
termination pursuant to subsection (a) of this Section 8) shall be communicated
by a written Notice of Termination to the Executive. For purposes of this
Agreement, a “Notice of Termination” shall mean a notice that shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in full detail the facts and circumstances claimed to provide the basis for
termination of the Executive’s employment under the provision so indicated.

(f) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by the Executive’s death, the date of this death, or (ii) if the
Executive’s employment is terminated pursuant to subsections (b), (c) or (d) of
this Section 8, the date specified in the Notice of Termination.

9. Termination by the Executive.

(a) At the Executive’s option, and provided the foregoing occurrences satisfy
“Good Reason” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), and Section 1.409A-1(n)(2)(ii) of the Treasury
Regulations promulgated thereunder, the Executive may terminate the Executive’s
employment without any breach of this Agreement only under the following
circumstances:

(i) in the event of a material breach of the Agreement by the Company, which
breach, if curable, is not cured within thirty (30) days after the Chief Human
Resources Officer and the Chief Executive Officer of the Company each receive
written notice specifying such breach;

(ii) if the Executive is required to be based and essentially render services in
areas other than within 50 miles of the New York City metropolitan area; or

(iii) if there is a material diminution in the Executive’s duties thereby
diminishing the Executive’s role.

(b) Any Good Reason termination of the Executive’s employment by the Executive
shall be communicated by a written Notice of Termination to the Company within
ninety (90) days of the condition giving rise to such Good Reason first
occurring, and the Company shall have thirty (30) days from such notice to cure
the condition giving rise to such Good Reason, as set forth in
Section 1.409A-1(n)(2)(C) of the Treasury Regulations.

10. Compensation upon Termination.

(a) If the employment of the Executive is terminated pursuant to Section 8(a),
by reason of the Executive’s death, the Company agrees to pay directly to the
Executive’s

 

6



--------------------------------------------------------------------------------

surviving spouse (or to another recipient designated in writing by the Executive
from time to time), or if the Executive’s spouse shall not survive the
Executive, then to the legal representative of the Executive’s estate: (i) for a
period of twelve (12) months (commencing with the Date of Termination) an amount
equal to and payable at the same rate as the Executive’s then current Base
Salary; (ii) any Annual Bonus payable but not yet paid with respect to any
fiscal year ended prior to the Date of Termination (the “Unpaid Prior Year
Bonus”), payable no later than the time specified in Section 4(b); (iii) a pro
rata portion of the Annual Bonus Executive would have earned for the fiscal year
of termination had no termination occurred (calculated based on the Annual Bonus
Target and number of days the Executive was employed by the Company in the
fiscal year during which the Date of Termination occurs compared to the total
number of days in such fiscal year), payable no later than the time specified in
Section 4(b); and (iv) with respect to Equity Bonus awards or awards under the
Plan, vesting, payment and other terms as provided for herein or under the terms
of the applicable Plan documents. The foregoing payments shall be in addition to
what the Executive’s spouse, beneficiaries or estate may be entitled to receive
pursuant to any employee benefit plan or life insurance policy then provided to
the Executive or maintained by the Company. The payments provided for in this
Section 10(a) shall fully discharge the obligations of the Company and its
affiliates hereunder and the Company and its affiliates shall be under no
obligation to provide any further compensation to the Executive, the Executive’s
surviving spouse or the legal representative of the Executive’s estate.

(b) During any period that the Executive fails to perform the Executive’s duties
hereunder as a result of incapacity and disability due to physical or mental
illness, the Company shall (i) continue to provide to the Executive the then
current Base Salary and the Benefits until the Executive returns to the
Executive’s duties or until the Executive’s employment is terminated pursuant to
Section 8(b) and (ii) with respect to Equity Bonus awards or awards under the
Plan, vesting, payment and other terms as provided for herein or under the terms
of the applicable Plan documents; provided, however, that should the Executive
fail to perform the Executive’s duties but remain employed for a period of
twelve (12) months, the Company will cease paying the Base Salary. The foregoing
payments shall be in addition to what the Executive may be entitled to receive
pursuant to any disability benefit plan then provided to the Executive or
maintained by the Company. The payments provided for in this Section 10(b) shall
fully discharge the obligations of the Company and its affiliates hereunder and
the Company and its affiliates shall be under no obligation to provide any
further compensation to the Executive.

(c) If the Executive’s employment shall be terminated for cause pursuant to
Section 8(c), the Executive shall receive the then current Base Salary and the
Benefits through the Date of Termination and any Unpaid Prior Year Bonus,
payable no later than the time specified in Section 4(b). The payments provided
for in this Section 10(c) shall fully discharge the obligations of the Company
and its affiliates hereunder and the Company and its affiliates shall be under
no obligation to provide any further compensation to the Executive.

(d) If the Company shall terminate the Executive’s employment pursuant to
Section 8(d), or if the Executive shall terminate the Executive’s employment
hereunder pursuant to Section 9, the Executive shall receive: (i) the greater of
(A) the then current Base Salary and the Annual Bonus in the same manner as
though the Executive continued to be employed

 

7



--------------------------------------------------------------------------------

hereunder through June 30, 2020, with the amount of the Annual Bonus payment(s)
equal to the Annual Bonus Target, and (B) each of the then current Base Salary
and the Annual Bonus paid in the same manner as though the Executive continued
to be employed hereunder for the successive twenty four (24) months following
the Date of Termination, with the amount of the Annual Bonus payment(s) equal to
the Annual Bonus Target; (ii) any Unpaid Prior Year Bonus, payable no later than
the time specified in Section 4(b)); (iii) a pro rata portion of the Annual
Bonus Executive would have earned for the fiscal year of termination had no
termination occurred (calculated based on the Annual Bonus Target and number of
days the Executive was employed by the Company in the fiscal year during which
the Date of Termination occurs compared to the total number of days in such
fiscal year), payable no later than the time specified in Section 4(b); and
(iv) continued vesting of any Equity Bonus awards or awards under the Plan that
were granted prior to the Date of Termination in the same manner as though the
Executive continued to be employed through June 30, 2020 with payments made at
the same times they would have been made had the Executive continued to be
employed through such date (and, for the avoidance of doubt, any Equity Bonus
awards that would not have been payable but for continued employment through a
date after June 30, 2020 shall be forfeited); and (v) and Company paid premiums
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), for you and your eligible dependents through June 30, 2020 which
amounts shall either be paid directly or reimbursed to you by the Company. The
payments provided for in this Section 10(d) shall fully discharge the
obligations of the Company and its affiliates hereunder and the Company and its
affiliates shall be under no obligation to provide any further compensation to
the Executive.

(e) A precondition to the Company’s obligation to pay compensation and provide
benefits to the Executive (or the Executive’s surviving spouse or the legal
representative of the Executive’s estate) pursuant to this Section 10 shall be
the execution and non-timely revocation by the Executive, or as the case may be,
the Executive’s surviving spouse or the legal representative of the Executive’s
estate, of the Company’s then standard separation agreement and general release
and the continued compliance with the terms, conditions and covenants set forth
therein.

(f) For the avoidance of doubt, any post-employment bonus payments or equity
grants that vest or remain eligible for vesting will remain subject to the News
Corporation claw-back policies and terms and conditions of the applicable Plan
documents.

(g) Without duplicating any benefits set forth in this Section 10, upon any
termination of employment, the Executive (or the Executive’s spouse,
beneficiaries or estate) will be entitled to any unreimbursed business expenses
approved in accordance with the Company’s policy and due the Executive through
termination and to receive any benefits vested, and to make all elections and
receive all payments and rights under all employee benefit, pension, insurance
and other plans in which the Executive participated in accordance with the terms
and conditions of the plan concerned. Such business expenses shall be reimbursed
as provided in Section 23(f).

(h) The Executive shall have no duty to mitigate the Executive’s damages
hereunder and any income earned by the Executive following the Executive’s
termination

 

8



--------------------------------------------------------------------------------

without cause (as defined in Section 8(c)) or the Executive’s resignation
pursuant to Section 9 shall not reduce the compensation payable to the Executive
hereunder.

11. Survival of Agreement. This Agreement shall inure to the benefit of the
Company and any other successors and general assigns of the Company or any other
corporation or entity which is a parent, subsidiary or affiliate of the Company
to which this Agreement is assigned, and any other corporation or entity into
which the Company may be merged or with which it may be consolidated. For
purposes of clarity, the Company may assign this Agreement in the event of an
asset or stock sale of all or a majority of the Company to the controlling
corporation or entity surviving or resulting from such asset or stock sale. The
terms, conditions, promises and covenants set forth in Sections 7 through 23
shall survive the termination of this Agreement and the Executive’s employment
(in accordance with their respective terms) for any reason.

12. Indemnity; Cooperation.

(a) The Company shall indemnify the Executive and hold the Executive harmless
from any cost, expense or liability arising out of or relating to any acts,
omissions or directions made by the Executive in the course of performing the
Executive’s duties in good faith under this Agreement.

(b) During the Term and for a period of three (3) years after the termination of
the Executive’s employment, and during all reasonable times thereafter, the
Executive will (i) fully cooperate with the Company in providing truthful
testimony as a witness or a declarant in connection with any present or future
litigation, administrative or arbitral proceeding involving the Company or any
of its affiliates with respect to which the Executive may have relevant
information and (ii) assist the Company during the investigatory and discovery
phases (or prior thereto) of any judicial, administrative, internal, arbitral or
grievance proceeding involving the Company or any of its affiliates and with
respect to which the Executive may have relevant information. The Company will,
within thirty (30) days of the Executive producing receipts satisfactory to the
Company, reimburse the Executive for any reasonable and necessary expenses
incurred by the Executive in connection with such cooperation.

(c) Without limiting any other provision of this Agreement, this Section 12
shall survive the termination or expiration of this Agreement for any reason
whatsoever.

13. Notices. All notices, requests, demands or other communications provided for
hereby shall be in writing and shall be deemed to have been duly given (a) when
delivered personally, (b) one (1) day after having been sent by telegram,
telecopy or similar electronic means, or by overnight courier service against
receipt, or (c) four (4) days after having been sent within the continental
United States by first-class certified mail, return receipt requested, postage
prepaid, to the other party. Any notices to the Executive shall be sent to the
last known address of the Executive on record with the Company.

14. Governing Law. This Agreement shall be enforced, governed by and construed
in accordance with the laws of the State of New York, without regard to its
conflicts of law principles. Each party hereby submits to the exclusive
jurisdiction of the Supreme Court of the State of New York, and the United
States District Court for the Southern District of New York,

 

9



--------------------------------------------------------------------------------

for the purpose of enforcement of this Agreement and waives, and agrees not to
assert, as a defense in any such action or proceeding, that such party was not
subject to the personal jurisdiction of any such court or that venue is improper
for lack of residence, inconvenient forum or otherwise. The parties also agree
that service of process (the method by which a party may be served with any such
court papers) may be made by overnight mail at the applicable address set forth
in Section 13. The Company may also have other rights and remedies it may have
at any time against the Executive, whether by law or under this Agreement.

15. Construction. Each party acknowledges that such party has participated with,
at its option, the advice of counsel, in the preparation of this Agreement. The
language of all provisions of this Agreement shall in all cases be construed as
a whole, extending to it its fair meaning, and not strictly for or against
either of the parties. The parties agree that they have jointly prepared and
approved the language of the provisions of this Agreement and that should any
dispute arise concerning the interpretation of any provision hereof, neither
party shall be deemed the drafter nor shall any such language be presumptively
construed in favor of or against either party.

16. Severability. The conditions and provisions set forth in this Agreement
shall be severable, and if any condition or provision or portion thereof shall
be held invalid or unenforceable, then said condition or provision shall not in
any manner affect any other condition or provision and the remainder of this
Agreement and every section thereof construed without regard to said invalid
condition or provision, shall continue in full force and effect.

17. Assignment. Neither party shall have the right, subject to Section 11, to
assign the Executive’s rights and obligations with respect to the Executive’s
actual employment duties without the prior consent of the other party.

18. Entire Agreement. This Agreement constitutes the entire understanding
between the parties hereto with respect to the subject matter hereof, and this
Agreement supersedes and renders null and void any and all prior oral or written
agreements, understandings or commitments pertaining to the subject matter
hereof, including, without limitation, the Prior Agreement. No waiver or
modification of the terms or provisions hereof shall be valid unless in writing
signed by the party so to be charged thereby and then only to the extent therein
set forth.

19. Withholding and Payroll Practices. All salary, severance payments, bonuses
or benefits provided by the Company under this Agreement shall be net of any tax
or other amounts required to be withheld by the Company under applicable law and
shall be paid in the ordinary course pursuant to the Company’s then existing
payroll practices or as otherwise specified in this Agreement.

20. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

21. Headings. Headings in this Agreement are for reference only and shall not be
deemed to have any substantive effect.

 

10



--------------------------------------------------------------------------------

22. Section 280G.

(a) Notwithstanding any other provisions of this Agreement to the contrary, in
the event that it shall be determined that any payment or distribution in the
nature of compensation (within the meaning of Section 280G(b)(2) of the Code) to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the
“Payments”), would constitute an “excess parachute payment” within the meaning
of Section 280G of the Code, the Company shall reduce (but not below zero) the
aggregate present value of the Payments under the Agreement to the Reduced
Amount (as hereinafter defined), if reducing the Payments under this Agreement
will provide the Executive with a greater net after-tax amount than would be the
case if no such reduction was made. The Payments shall be reduced as described
in the preceding sentence only if (1) the net amount of the Payments, as so
reduced (and after subtracting the net amount of federal, state and local income
and payroll taxes on the reduced Payments), is greater than or equal to (2) the
net amount of the Payments without such reduction (but after subtracting the net
amount of federal, state and local income and payroll taxes on the Payments and
the amount of Excise Tax (as hereinafter defined) to which the Executive would
be subject with respect to the unreduced Payments). Any reduction shall be made
in accordance with Section 409A of the Code.

(b) The “Reduced Amount” shall be an amount expressed in present value that
maximizes the aggregate present value of Payments without causing any Payment
under this Agreement to be subject to the Excise Tax, determined in accordance
with Section 280G(d)(4) of the Code. The term “Excise Tax” means the excise tax
imposed under Section 4999 of the Code, together with any interest or penalties
imposed with respect to such excise tax.

(c) All determinations to be made under this Section 22 shall be made by an
independent registered public accounting firm or consulting firm selected by the
Company immediately prior to a change in control, which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the change in control. Any such determination
by such firm shall be binding upon the Company and the Executive. All fees and
expenses of the accounting or consulting firm in performing the determinations
referred to in this Section 22 shall be borne solely by the Company.

23. Section 409A.

(a) This Agreement is intended to comply with Section 409A of the Code, and will
be interpreted accordingly. References under this Agreement to the Executive’s
termination of employment shall be deemed to refer to the date upon which the
Executive has experienced a “separation from service” within the meaning of
Section 409A of the Code.

(b) Notwithstanding anything herein to the contrary, (i) if at the time of the
Executive’s separation from service with the Company, the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder or payable
under any other compensatory arrangement between the Executive and the Company,
or any of its affiliates as a result of such separation from service is
necessary in order to prevent any accelerated or additional tax under
Section 409A of the Code, then the

 

11



--------------------------------------------------------------------------------

Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is six
(6) months following the Executive’s separation from service (or the earliest
date as is permitted under Section 409A of the Code), at which point all
payments deferred pursuant to this Section shall be paid to the Executive in a
lump sum and (ii) if any other payments of money or other benefits due to the
Executive hereunder could cause the application of an accelerated or additional
tax under Section 409A of the Code, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A of the Code, or otherwise such payment or other benefits shall be
restructured, to the extent possible, in a manner that does not cause such an
accelerated or additional tax. Any payments deferred pursuant to the preceding
sentence shall be paid together with interest thereon at a rate equal to the
applicable Federal rate for short-term instruments.

(c) To the extent any reimbursements or in-kind benefits due to the Executive
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to the
Executive in a manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).
Additionally, to the extent that the Executive’s receipt of any in-kind benefits
from the Company or its affiliates must be delayed pursuant to this Section due
to the Executive’s status as a “specified employee”, the Executive may elect to
instead purchase and receive such benefits during the period in which the
provision of benefits would otherwise be delayed by paying the Company (or its
affiliates) for the fair market value of such benefits (as determined by the
Company in good faith) during such period. Any amounts paid by the Executive
pursuant to the preceding sentence shall be reimbursed to the Executive (with
interest thereon) as described above on the date that is six (6) months
following the Executive’s separation from service.

(d) Each payment made under this Agreement shall be designated as a “separate
payment” within the meaning of Section 409A of the Code.

(e) The Company shall consult with the Executive in good faith regarding the
implementation of the provisions of this Section. Without limiting the
generality of the foregoing, the Executive shall notify the Company if the
Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation, or benefits) would cause the
Executive to incur any additional tax under Section 409A of the Code and, if the
Company concurs with such belief after good faith review or the Company
independently makes such determination, then the Company shall, after consulting
with the Executive, use reasonable best efforts to reform such provision to
comply with Section 409A of the Code through good faith modifications to the
minimum extent reasonably appropriate to conform with Section 409A of the Code.

(f) Any amount that the Executive is entitled to be reimbursed for any
business-related expenses borne by employee under this Agreement will be
reimbursed to the Executive as promptly as practicable and in any event not
later than the last day of the calendar year after the calendar year in which
the expenses are incurred. Expenses eligible for reimbursement during any
calendar year will not affect the amount of expenses eligible for reimbursement
in any other calendar year.

 

12



--------------------------------------------------------------------------------

(g) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.

(h) Unless this Agreement provides a specified and objectively determinable
payment schedule to the contrary, to the extent that any payment of base salary
or other compensation is to be paid for a specified continuing period of time
beyond the Executive’s termination of employment in accordance with the
Company’s payroll practices (or other similar term), the payments of such base
salary or other compensation shall be made on a monthly basis.

(i) To the extent that severance payments or benefits pursuant to this Agreement
are conditioned upon the execution and delivery by the Executive of a separation
agreement and general release (and the expiration of any revocation rights
provided therein) which could become effective in one of two (2) taxable years
of the Executive depending on when the Executive executes and delivers such
separation agreement and general release, any deferred compensation payment
(which is subject to Section 409A of the Code) that is conditioned on execution
of the separation agreement and general release shall be made within ten
(10) days after the separation agreement and general release becomes effective
and such revocation rights have lapsed, but not earlier than the first business
day of the later of such taxable years.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have affixed their signatures as of the
day and year first above written.

 

NEWS CORPORATION     SUSAN PANUCCIO By:   /s/ Keisha Smith-Jeremie     /s/ Susan
Panuccio Name: Keisha Smith-Jeremie     Title: Chief Human Resources Officer    